DETAILED ACTION

The amendment filed on 12/07/2020 have been entered. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haynes et al (US 20110241897).

Regarding claim 1, Haynes discloses an apparatus (100) for use in a wellbore, comprising: an inner string that includes a service tool (120) ([0026] discloses the presence of  a wash pipe within a crossover tool, the service tool including: a cross-over tool having a housing having a body defining an inside of the cross over tool from an outside of the cross over tool and a fluid flow passage for supplying a fluid under pressure from an inside of the cross-over tool to an outside of the cross-over tool 

Regarding claim 2, Haynes further discloses a tubular coupled to the service tool uphole of the service tool, wherein the acoustic communication link extends from the cross-over tool to a location in the service tool uphole of the cross-over tool and wherein the acoustic communication link is coupled to another communication link ([0034]-[0035] discloses a lower wireless module 135 that includes an acoustic transmitter to convey signals past the crossover completion tool 120 to an acoustic receiver 131 located above the crossover-tool).

Regarding claim 3, Haynes further discloses that the service tool includes a control circuit ([0032] discloses the use of downhole controllers that include a control circuit).

Regarding claims 4 and 12, Haynes further discloses the service tool includes at least one sensor (140) below the cross-over tool that provides measurements relating a 

Regarding claims 5 and 13, Haynes further discloses that the parameter of interest is selected from a group consisting of: a location in an outer string; pressure; temperature; weight; tension; flow rate; fluid density; imaging; fluid composition; chemical composition; effectiveness of a fracturing operation; opening of a valve; and closing of a valve ([0031]).

Regarding claim 6, Haynes further discloses that the tubular is a wired pipe ([0013] discloses the use of a wired drill pipe).

Regarding claim 7, Haynes further discloses an acoustic transmission device below the service tool for transmitting an acoustic signal via the cross-over tool ([0034] discloses the use of wireless module 135 135 with acoustic transmitters).

Regarding claim 8, Haynes further discloses that an outer string, and wherein the inner string is deployed inside the outer string ([0026] discloses the presence of a wash pipe within a crossover tool, the outer string being the housing of the crossover tool).

Regarding clam 9, Haynes further discloses that the at least one sensor is deployed in the outer string ([0031]).


Regarding claim 11, Haynes discloses a method of performing an operation in a wellbore, comprising: deploying an inner string inside an outer string in the wellbore ([0026] discloses the presence of  a wash pipe within a crossover tool), wherein the inner string includes a service tool, the service tool including: a cross-over tool having a housing having a body defining an inside of the cross-over tool from an outside of the cross over tool  and a fluid flow passage through the body for supplying a fluid under pressure from an inside of the cross-over tool to an outside of the cross-over tool ([0026] discloses the use of a cross over tool used to direct fluid from inside the wash pipe to the annulus); supplying a treatment fluid in the wellbore via the fluid flow passage to perform a treatment operation ([0029] discloses performing a gravel pack operation, [0023] discloses that gravel pack operation include inserting proppant into the well); and transmitting an acoustic signal via an acoustic communication link extending through the body of the cross-over tool to a controller relating to a parameter of interest the selected operation ([0034]-[0035] discloses a lower wireless module 135 that includes an acoustic transmitter to convey signals that goes through the body the crossover completion tool 120 to an acoustic receiver 131 located above the crossover-tool).



Regarding claim 15 Haynes further discloses that the communication link includes an upper section and a lower section ([0013] discloses that the wireless communication system comprises an upper wireless module and a lower wireless module) and wherein the method further comprises running the upper section of the communication link through a jointed pipe ([0013] discloses that the upper wireless module is coupled to the wired drill pipe), wherein the communication link through the jointed pipe is an acoustic communication link ([0034]-[0035] discloses a lower wireless module 135 that includes an acoustic transmitter to convey signals past the crossover completion tool 120 to an acoustic receiver 131 located above the crossover-tool).

Regarding claim 16, Haynes further discloses that the cross-over tool further comprising one of an electric line, a fiber optic line or a combination thereof that runs from a location below the cross-over tool to a location above the cross-over tool via a through hole in the cross-over tool ([0036] discloses the use of wired drill pipe to transmit electrical signal through the pipe).

Regarding claim 17, Haynes further discloses transmitting the acoustic signal from a transceiver below the cross-over tool through the housing ([0034]-[0035] discloses a lower wireless module 135 that includes an acoustic transmitter to convey .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 20110241897) in view of Meijer (US 20090294137).

Regarding claim 10, Haynes appears to be silent regarding the use of a packer setting tool that includes a moveable outer member that sets a packer and a shroud on an outside portion of the packer. Haynes and Meijer disclose similar packer element. Meijer teaches a packer setting tool (82) that includes a moveable outer member (76) that sets a packer (10) and a shroud (24) on an outside portion of the packer (10) (fig 3).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Haynes and Meijer before him or her, to modify the apparatus disclosed by Haynes to include the setting tool with the outer member as taught by Meijer in order to selectively actuate the packer.

Response to Arguments

Applicant's arguments filed on 12/07/2020 have been fully considered but they are not persuasive. 
The applicant states that that Haynes  does not disclose the wash pipe having acoustic communication links specifically through the body of the wash pipe. The Examiner respectfully disagrees. In fact, in par [0034]-[0035], Haynes discloses a lower wireless module 135 that includes an acoustic transmitter to convey signals that goes through the body the crossover completion tool 120 to an acoustic receiver 131 located above the crossover-tool. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/           Examiner, Art Unit 3672      

02/13/2021